United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-1588
Issued: January 28, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On July 14, 2017 appellant filed a timely appeal from a May 15, 2017 merit decision of the
Office of Workers’ Compensation Programs (OWCP). The Board docketed the appeal as No.
17-1588.
On June 9, 2000 appellant, then a 33-year-old letter carrier, filed a traumatic injury (FormCA-1) alleging that on June 9, 2000 she felt pain in her upper back and neck. She noted that the
pain returned on June 10, 2000 and she stopped work on June 15, 2000. OWCP accepted the
claim, assigned OWCP File No. xxxxxx626, for cervical and thoracic sprains, along with
displacement of an intervertebral disc. On August 17, 2000 appellant returned to limited-duty
work, four hours a day, five days a week. Additionally, OWCP accepted a recurrence of disability
on June 22, 2000. Appellant stopped work and was placed on the periodic compensation rolls by
OWCP, effective August 22, 2000.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

On May 1, 2013 appellant returned to work in a full-time modified position. The
employing establishment noted that appellant was on a limited-duty assignment with a 50-pound
weight restriction since the original injury. Appellant worked for two days in the modified position
and thereafter on May 8, 2013 she filed a notice of recurrence (Form CA-2a) alleging total
disability, effective May 2, 2013, causally related to her accepted June 9, 2000 employment injury.
She alleged the recurrence occurred when she was performing heavy lifting and reaching over
head above her shoulders while delivering a full route of mail. OWCP converted the recurrence
claim to a claim for a new traumatic injury, assigned File No. xxxxxx614.
Appellant was treated by Dr. James M. Lee, an orthopedic surgeon, who performed a
physical examination and determined that she had sustained a recurrence of disability and was
disabled from work.
On May 15, 2014 OWCP referred the case record for File No. xxxxxx614, the case record
for File No. xxxxxx626, and a statement of accepted facts to a district medical adviser (DMA), for
an opinion as to whether appellant’s work activities on May 1 or 2, 2013 caused or contributed to
the diagnosed conditions and her capacity to return to work.
In a report dated May 27, 2014, the DMA opined that Dr. Lee’s findings differed from
those reported by a second opinion examiner, Dr. Jeffrey Lakin, a Board-certified orthopedic
surgeon, on March 5, 2012. The DMA indicated that a conflict existed between the opinions of
Drs. Lakin and Lee as to injury-related conditions and disability. OWCP thereafter found a conflict
in the medical opinion evidence between Dr. Lee, the attending physician, and the DMA.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-reference between files.2 For example,
if a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.3
The DMA referenced many second opinion reports, containing physical examination
findings, which had been performed between 2001 and 2012, including the last second opinion of
March 15, 2012. However, such records are not available for the Board to review. Without the
ability to review this evidence, the Board is precluded from determining the probative value of the
reports of Dr. Lee and the DMA relative to whether a conflict had properly been declared by
OWCP.
For a full and fair adjudication, the case must be returned to OWCP to combine the current
case record with File No. xxxxxx626.4 Following this and other such development as it deems
necessary, OWCP shall issue a de novo decision.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3

Id.

4

See K.T., Docket No. 17-0432 (issued August 17, 2018); L.Z., Docket No. 11-1415 (issued December 12, 2011).

2

ORDER
IT IS HEREBY ORDERED THAT the May 15, 2017 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this order of the Board.
Issued: January 28, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

